Citation Nr: 0611052	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of June 1997, wherein the RO assigned an effective 
date of January 23, 1989, to the grant of an increased 
disability evaluation of 100 percent to the veteran's 
service-connected psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1968 
to December 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).  The RO determined that there was no 
clear and unmistakable error (CUE) in the June 1997 rating 
decision wherein an effective date of January 23, 1989 was 
assigned for the increase in the disability evaluation of the 
veteran's service-connected psychiatric disorder, panic 
disorder with agoraphobia and tension headaches, from a 30 
percent rating to a 100 percent schedular rating.  The CUE 
issue was subsequently perfected for appeal, and the claim is 
ready for appellate review.  


FINDINGS OF FACT

1.  In June 1997, the RO considered all of the evidence of 
record and assigned an effective date of January 23, 1989, 
and no earlier, for the contemporaneous increase in the 
disability evaluation of the veteran's service-connected 
psychiatric disorder from a 30 percent rating to a 100 
percent rating.  The June 1997 rating decision was consistent 
with the evidence then of record and the laws and regulations 
in effect at that time.  

2.  The June 1997, rating decision does not contain any error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the results would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The June 1997 decision wherein the RO assigned an effective 
date of January 23, 1989, and no earlier, for the increase in 
the disability evaluation of the veteran's service-connected 
psychiatric disorder from a 30 percent rating to a 100 
percent rating, did not constitute CUE.  38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims for CUE in an RO decision.  Juarez v. 
Principi, 16 Vet. App. 518, 520-521 (2002); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (VCAA does not apply to 
motions for CUE).  As the regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted with respect 
to the CUE claim under either the VCAA or the regulations 
that have been promulgated to implement the VCAA.

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  In 
this case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.

Contentions

Upon filing his claim for CUE in November 2002, the veteran 
stated that at the time of the June 1997 rating decision in 
question, there were errors made in the way the Diagnostic 
Code used in the evaluation of his psychiatric disability was 
changed from Diagnostic Code 9411 to 9412, and that these 
errors resulted in an erroneous effective date for the total 
disability award that he received in that rating decision.  
The veteran argued that the correct date to be assigned "was 
known to the adjudicators at the time but was adulterated by 
their insistence of a personality disorder diagnosis to 
conceal the actual post-traumatic stress disorder."  

The veteran stated further that the "relationship of [his] 
removal from [his] job in March 1986 is recognized as total 
disability in Green v. West which wasn't part of the RO 
requirement in June 1997 but was the requirement in June 2002 
when the latest rating decision was made; [and] the 
adjudicators were obliged to apply it."  

The veteran averred that the effective date for the total 
disability rating should have been March 17, 1986, rather 
than January 23, 1989, because it was on March 17, 1986 that 
he was removed from work and hospitalized due his service-
connected psychiatric disability.  He states that the RO 
improperly relied upon the diagnosis of a VAMC physician who 
had ignored the input of the veteran's therapist, and who had 
instead continued to diagnose the veteran's disability as a 
mixed personality disorder with schizoid and narcissistic 
features.  The veteran alleged that the RO endorsed "some 
kind of personality disorder" since that time without 
justification, and because of that, the RO did not recognize 
the earlier effective date for his unemployability due to his 
service-connected psychiatric disability.  The veteran 
concluded by stating that the RO violated the principles of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) by making a 
medical judgment without independent medical evidence.

More recently, in the substantive appeal filed in May 2004, 
the veteran's attorney has argued, generally, that the RO 
failed to consider evidence then of record in assigning the 
effective date of January 23, 1989, for the grant of the 
veteran's entitlement to a 100 percent rating.  

CUE Criteria

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
based on evidence on file at that time and will not be 
subject to revision on the same factual basis.  38 C.F.R. 
§ 3.104(a) (2005); see also 38 U.S.C.A. 5108 (West 2002).  
The only exception to this rule is when the decision is the 
result of CUE.  38 C.F.R. § 3.105(a) (2005); see also 
38 U.S.C.A. § 7103(c) (West 2002) (Board may correct obvious 
error on its own initiative).  Under such circumstances, the 
decision will be reversed or amended, and it will have the 
same effect as if the corrected decision had been made on the 
same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).  If this exception does not apply, the decision 
is final and may be reopened only upon the presentation of 
new and material evidence.  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified shall become final if an appeal is not 
perfected.  38 C.F.R. § 20.1103 (2005).

CUE arises in situations where "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  The error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell, 3 Vet. App. at 314; See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of CUE because it essentially is based 
upon evidence that was not of record at the time of the 
earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994). 

CUE is more than a difference of opinion.  38 C.F.R. 
§ 3.105(b).  A claimant seeking to obtain retroactive 
benefits by proving that the VA has made a CUE in a decision 
has a much heavier burden than that placed upon a claimant 
who attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(recognizing a claimant's "extra-heavy burden" of 
persuasion in a claim of CUE).  For a claim of CUE to 
succeed, it must be shown that the RO committed an error of 
law or fact that would compel later reviewers to the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); See 
Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  

Effective Date Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

Analysis

Historically, the veteran was granted service connection for 
an anxiety neurosis by a rating decision issued in June 1972, 
and a 10 percent evaluation was assigned.  By a rating 
decision issued in March 1987, the veteran's service-
connected disability was recharacterized as a generalized 
anxiety disorder, and a 30 percent evaluation was assigned.  
In July 1988, the RO considered additional medical evidence 
regarding the veteran's service-connected anxiety neurosis 
and issued a rating decision that continued the 30 percent 
disability evaluation.  In an August 1, 1988, letter from the 
RO, the veteran was provided notice of that decision, but he 
did not file a notice of disagreement within one year from 
the date of that notice.  

In January 1989, the RO directed a letter to the veteran to 
inform him that arrangements were being made to provide him 
with a physical examination to determine whether his 
disability had improved.  The veteran appeared at the 
scheduled examination on January 23, 1989.  

By a rating decision issued in May 1989, the disability 
evaluation for the veteran's service-connected psychiatric 
disability was reduced to 10 percent.  The veteran disagreed 
with that determination, appealed the propriety of the 
reduction, and claimed entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  
Following a July 1996 remand by the Board, the third remand 
of the case, the RO, in a November 1996 rating restored the 
30 percent evaluation, effective the date of the reduction.  

In a June 1997 rating decision, the RO assigned a total 100 
percent schedular evaluation, effective January 23, 1989.  In 
that rating decision, the service-connected disability was 
recharacterized as panic disorder with agoraphobia with 
tension headaches and history of post-traumatic stress 
disorder.  The RO indicated that it had reviewed all of the 
evidence of record, including the January 23, 1989 VA 
examination.  The decision noted some of the details of that 
examination including the veteran's report of having been let 
go from several past jobs for social and functional 
conflicts.  The decision also noted that VA examinations in 
1996 and 1997 had not only confirmed the veteran's inability 
to work because of his psychiatric symptoms, but also 
confirmed that the veteran had last worked in 1986, leaving 
his employment because he became dysfunctional.  Finally, the 
June 1997 decision indicated that the effective date of 
January 23, 1989 was chosen because the "appeal was 
initiated with a decision that considered the results of the 
January 23, 1989 VA review examination."  The veteran did 
not file a notice of disagreement with the June 1997 rating 
decision and it became final.  38 U.S.C.A. 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The Board has carefully considered the applicable law and the 
evidence of record at the time of the June 1997 rating 
decision presently challenged and finds that the veteran's 
contentions regarding the assignment of CUE are without 
merit.  Preliminarily, it is important to note that the 
veteran is not arguing that the RO erred by failing to 
recognize an earlier claim, informal or otherwise, that had 
not been adjudicated.  Seen in its best light, the veteran's 
CUE challenge to the June 1997 decision appears to be that 
the RO did not properly recognize that the veteran's removal 
from his job in March 1986 was the result of his service-
connected psychiatric disability versus a non-service-
connected personality disorder.  Based upon that premise, the 
veteran argues that since his service-connected psychiatric 
disorder created the "inability to retain employment" in 
1986, he met the criteria for a 100 percent schedular rating 
then in effect, and should have been assigned that rating 
back to when he became unemployed.  

The Board finds that the underlying predicate of the 
veteran's argument is that the RO had misinterpreted the 
evidence by finding that the veteran was unemployed by virtue 
of a personality disorder versus an acquired psychiatric 
disorder.  First, it is clear that at the time of the June 
1997 decision, all of the evidence referenced by the 
appellant was before the RO.  This includes evidence of the 
veteran's unemployment in 1986, as well as the medically 
documented reasons for that unemployment.  The difference was 
simply a matter of interpretation of that evidence.  As noted 
above, CUE is more than a difference of opinion.  38 C.F.R. 
§ 3.105(b).  The mere allegation that the evidence then of 
record should have been interpreted the way that the 
appellant now sees it does not satisfy the heavy burden of 
demonstrating CUE.  The appellant's disagreement is with the 
manner in which the facts of record were weighed, and such 
disagreement is not CUE.  Crippen v. Brown, 9 Vet. App. 412, 
417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994). 

The veteran argues in the alternative that the RO violated 
the principles of Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
by making a medical judgment without independent medical 
evidence.  In making this challenge, the veteran essentially 
alleges that this was a breach in the duty to assist the 
veteran in the development of his claim by failing to obtain 
a medical opinion supportive of the basis for their findings.  
An attack on improper procedure, however, such as an alleged 
failure on the part of the RO to assist the veteran in the 
development of his claim, cannot be the basis of CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

A failure to assist results in an incomplete record, but not 
a necessarily incorrect record.  "A determination that there 
was a [CUE] must be based on the record and law that existed 
at the time of the prior . . . decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  Since an 
analysis of whether CUE has been committed may only proceed 
on the record, evidence that was not part of the record at 
the time of the prior determination may not form the basis of 
a finding that there was CUE.

The Board has carefully examined the evidence of record in 
light of the appellant's contentions regarding the rating 
decision at issue.  For the reasons noted above, the Board 
finds his contentions are without merit.  The record in 1997 
included the veteran's service and post-service medical 
records, and the statements submitted by him in pursuit of 
his claim.  The evidence does not show that the correct 
facts, as they were known at the time, were not before the 
adjudicator or that the statutory provisions extant at the 
time were incorrectly applied.  Based on the record and the 
law that existed at the time, there has been no demonstration 
of "undebatable" error in the rating decision made in June 
1997 that assigned an effective date of January 23, 1989 for 
the assignment of a 100 percent schedular rating for the 
veteran's service-connected psychiatric disorder.  Crippen v. 
Brown, 9 Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 
207 (1994); Olson v. Brown, 5 Vet. App. 430 (1993); Porter v. 
Brown, 5 Vet. App. 233 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).


ORDER

There was no clear and unmistakable error (CUE) in a rating 
decision of June 1997, wherein the RO assigned an effective 
date of January 23, 1989, to the grant of an increased 
disability evaluation of 100 percent to the veteran's 
service-connected psychiatric disorder.  The appeal is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


